DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	That the amendment to the claim languages filed on 7/5/22 has been fully considered and made of record.  Claims 1-2, 4-13 are now pending of record.   

Claim Objections
Claims 1-2, 4-6 are objected to because of the following informalities: 
The term:  ”they” (occurrence in claim 1, line 7) should be changed to: --” said  the plurality of vertical bars”—for clarity of the claim languages to which “they”  directed to.     Appropriate correction is required.
“either”(claim 1, line 11)  should be deleted. for clarity of the claim.
“a stator” (claim 6, line 2) should be changed to:--“the stator”--, to reflect one that previously cited in line 1 of claim 1.
	The nonelected claims 6-13 are also requested to be canceled.   Applicant reserves the right to further pursue unelected claims 7-13 in a divisional or continuation application.

Response to Arguments
Applicant’s arguments with respect to rejected claim(s)1-2, 4-6 have been considered but are moot because the new ground objection set forth above.


Conclusion
This application is in condition for allowance except for the claim objection set forth above and the existing of non elected claims 7-13. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt